ATTORNEY FOR APPELLANT                               ATTORNEYS FOR THE STATE OF INDIANA
Mark L. Callaway                                     Gregory F. Zoeller
Rensselaer, Indiana                                  Attorney General of Indiana

                                                     Frances Barrow
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana

ATTORNEY FOR APPELLEES                       ATTORNEYS FOR AMICUS CURIAE CHILD
Charles P. Rice                              ADVOCATES, INC.
South Bend, Indiana                          Barry A. Chambers
                                             Carey Haley Wong
                                             Indianapolis, Indiana
_____________________________________________________________________________


                                            In the
                        Indiana Supreme Court                                  Aug 16 2013, 1:18 pm

                             _________________________________

                                     No. 37S03-1303-AD-159

IN RE THE MATTER OF THE ADOPTION OF MINOR CHILDREN: C.B.M. AND C.R.M.

C.A.B.
                                                             Appellant/Natural Mother,

                                                V.

J.D.M. AND K.L.M.
                                                       Appellees/Adoptive Parents.
                             _________________________________

                  Appeal from the Jasper Superior Court, No. 37D01-0805-AD-3
                             The Honorable James R. Ahler, Judge
                            _________________________________

       On Petition to Transfer from the Indiana Court of Appeals, No. 37A03-1204-AD-149
                             _________________________________

                                         August 16, 2013

Rush, Justice.

         The foster parents of C.B.M. and C.R.M. adopted them while their natural mother’s
termination of parental rights (TPR) appeal was still pending. Our statutes specifically allow those
competing processes to overlap. But choosing to do so creates the devastating possibility of
jeopardizing a finalized adoption if the underlying TPR judgment is later reversed on appeal.

         That is exactly what happened here, and we cannot unscramble that egg.1 Either the adop-
tive family prevails in violation of the natural mother’s constitutional rights, or the natural mother
prevails at the risk of pulling the children away from the only family they know. But the natural
mother’s rights, both as a parent and as a litigant with an absolute right to an appeal, are constitu-
tionally protected. We cannot cut corners on those rights, despite our concerns for the children’s
undoubtedly vital interest in a speedy and permanent placement.

         We therefore conclude that the trial court should have set aside the adoption, because the
prior TPR “judgment upon which it is based has been reversed or otherwise vacated”—making the
adoption voidable under Indiana Trial Rule 60(B)(7). And since a dilemma like this ill-serves the
interests of everyone involved, we also offer guidance for mitigating the harsh result in this case,
and in any future cases of this type.

                                       Facts and Procedural History

         C.A.B. is the natural mother of fraternal twins C.B.M. and C.R.M. (“Twins”), born in
June 2004. Paternity has never been established, and their father’s identity is not known. In
January 2006, the Twins were determined to be children in need of services (CHINS) and
removed from Natural Mother’s home. TPR proceedings began against Natural Mother in July
2007, and TPR was granted in January 2008 over the strong objections of the Twins’ guardian ad
litem. Natural Mother promptly appealed the TPR judgment.

         In early summer 2008, the Twins’ foster parents J.D.M. and K.L.M. (“Adoptive Parents”2)
petitioned to adopt them. DCS gave its consent to the adoption, which was granted about ten weeks
later. None of the parties to the adoption notified Natural Mother of the proceedings, because


1
 See generally Kate M. Heideman, Comment, Avoiding the Need to “Unscramble the Egg:” A Proposal for the Auto-
matic Stay of Subsequent Adoption Proceedings When Parents Appeal a Judgment Terminating Their Parental
Rights, 24 St. Louis U. Pub. L. Rev. 445 (2005) (discussing Illinois, Michigan, and Missouri cases involving TPRs
being reversed on appeal after an adoption had already been granted, and proposing that TPR judgments should be
automatically stayed pending appeal to avoid such dilemmas).
2
  In July 2012, while this case was pending before the Court of Appeals, that Court received notice that J.D.M., the
adoptive father, was killed in a traffic accident in May 2011. Like the Court of Appeals, we will continue to refer to
the Adoptive Parents in the plural, for the sake of consistency with prior proceedings.


                                                          2
notice is not required to a parent whose rights have been terminated. Ind. Code § 31-19-2.5-4(4).
Nor did Mother make any effort to file a stay of the trial court’s TPR judgment; and DCS made
no effort to notify the Court of Appeals that the adoption was pending or that it had consented to
the adoption. Mother’s TPR appeal was still pending at the time the adoption was finalized.

       Just two months later, in September 2008, the Court of Appeals reversed the TPR judgment
against Natural Mother. The court held that in view of recent positive changes in Natural Mother’s
life, DCS had failed to carry its burden of establishing by clear and convincing evidence that the
conditions leading to the Twins’ removal would not be remedied and that continuing the parent-
child relationship would threaten the Twins’ well-being. Moore v. Jasper Cnty. Dep’t of Child
Servs., 894 N.E.2d 218, 228-29 (Ind. Ct. App. 2008). Based on that decision, Natural Mother peti-
tioned the adoption court in January 2009 to set aside the adoption decree. The Adoptive Parents
promptly objected.

       Ultimately, Natural Mother’s petition to set aside the adoption was not resolved until three
years later. In July 2009, she moved for summary judgment, arguing that because she was never
notified of the adoption, the adoption decree was void for lack of personal jurisdiction; and that the
statutes allowing the adoption to proceed during her TPR appeal unconstitutionally deprived her of
Due Process. The trial court heard the motion in August 2010, and denied the motion in December
2011. Its ruling agreed with the Adoptive Parents that Natural Mother’s constitutional rights were
not violated, and that her remedy was to seek a stay of the TPR judgment pending appeal under
Indiana Trial Rule 62, which she did not do. The trial court therefore refused to declare the statutes
unconstitutional, denied the petition to set aside the adoption, and denied summary judgment.
Natural Mother’s motion to correct error was also denied, and she appealed.

       The Court of Appeals reversed, though it divided on the reasons for doing so. The majority
concluded that even though Natural Mother was not entitled by statute to notice of the adoption
because her rights had been terminated, DCS nevertheless acted “arbitrarily and capriciously” by
failing to provide such notice, and by consenting to the adoption without having done so. In re
Adoption of C.B.M. and C.R.M., 979 N.E.2d 174, 185 (Ind. Ct. App. 2012). Judge Vaidik
separately concurred, believing the issue was better resolved by construing the adoption statutes to
require final appellate resolution of TPR cases before dispensing with notice to or consent of the




                                                  3
natural parents. Id., 979 N.E.2d at 186. We granted transfer, 984 N.E.2d 221 (Ind. 2013) (table),
thereby vacating the Court of Appeals opinion. Ind. Appellate Rule 58(A).

       We now reach the same result as the Court of Appeals, but for a different reason—that
because the adoption was based on the TPR judgment, Natural Mother became entitled to set
aside the adoption under Trial Rule 60(B)(7) when she prevailed in her TPR appeal.

                                        Standard of Review
       Relief from judgment under Trial Rule 60 is an equitable remedy within the trial court’s
discretion. Outback Steakhouse of Fla., Inc. v. Markley, 856 N.E.2d 65, 72 (Ind. 2006).
Accordingly, we generally review a trial court’s Rule 60 ruling only for abuse of discretion. Id. But
when “the trial court rules on a paper record without conducting an evidentiary hearing,” as hap-
pened here, we are “in as good a position as the trial court . . . to determine the force and effect of
the evidence.” GKN Co. v. Magness, 744 N.E.2d 397, 401 (Ind. 2001) (quoting Farner v.
Farner, 480 N.E.2d 251, 257 (Ind. Ct. App.1985)). Under those circumstances, our review is de
novo. See id. (applying de novo review to a motion to dismiss, where trial court resolved disputed
facts from a paper record). See also Williams v. Tharp, 934 N.E.2d 1203, 1215 (Ind. Ct. App.
2010), trans. denied (reviewing de novo denial of relief under T.R. 60(B)(8) when decision was
made on a paper record).

                                              Analysis
       The parties’ dispute centers around two basic issues. First, they disagree about whether the
adoption mooted Natural Mother’s TPR appeal because of her failure to seek a stay of the TPR
judgment pending appeal. Second, they dispute whether letting the Twins be adopted without
Natural Mother’s notice or consent violated her Due Process rights—which determines whether
the adoption was void or merely voidable, and therefore whether Natural Mother was required to
plead and prove a “meritorious defense” to set aside the adoption under Indiana Trial Rule 60(B).

       We agree with Natural Mother that her right to set aside the adoption did not depend on
staying the TPR. But while the parties’ Trial Rule 60(B) arguments take aim at sub-paragraphs (6)
and (8), we find the bullseye in between: Under sub-paragraph (7), the adoption was only voidable,
but for a reason that does not require Natural Mother to show a meritorious defense (and does not
require us to address the constitutional question her “voidness” argument implicates).


                                                  4
I. Undue Delay in Cases Involving Children’s Rights.

       Before addressing the parties’ issues, we pause to address an issue they have not raised—
the three-year delay in resolving Natural Mother’s petition to set aside the adoption at the trial
level. We are gravely troubled by that lengthy delay. Time is of the essence in matters involving
children, as the Twins illustrate particularly vividly. They became CHINS at age 1½, their parent-
child relationship with Natural Mother was severed at age 4½, and their adoption was challenged
at age 5½. They are now age 10, with this dispute still unresolved.

       In our Appellate Rules, we have strictly limited the parties’ ability to seek extensions of
time in cases involving children’s rights, and have required ourselves to give them priority con-
sideration. Ind. Appellate Rules 21(A), 35(C)–(D). We applaud the Court of Appeals for its prompt-
ness in resolving the previous level of this appeal—and express our firm expectation that parties
and courts will do likewise at the trial level, even without being expressly compelled to do so by a
comparable Trial Rule.

II. Staying TPR Judgments Pending Appeal.

       At the outset, the Adoptive Parents and Attorney General argue that Natural Mother’s
TPR appeal was rendered moot when the adoption was granted—and that if she wished to
preserve her rights, she should have asked the TPR court to stay its judgment pending her appeal.
Without such a request, they reason, the Twins’ need for a speedy and permanent placement trumps
Natural Mother’s rights. In view of the two separate constitutional rights that are implicated by
this argument, we cannot agree.

       Foremost, despite Natural Mother’s struggles, her parental rights are precious and protected
by our Federal and State constitutions. Our Supreme Court has “recognized on numerous occasions
that the relationship between parent and child is constitutionally protected,” Quilloin v. Walcott,
434 U.S. 246, 255 (1978), and that “[t]he fundamental liberty interest of natural parents in the care,
custody, and management of their child does not evaporate simply because they have not been
model parents or have lost temporary custody of their child to the State.” Santosky v. Kramer, 455
U.S. 745, 753 (1982). Accordingly, “the interest of a parent in the companionship, care, custody,
and management of his or her children comes to this Court with a momentum for respect lacking
when appeal is made to liberties which derive merely from shifting economic arrangements.”
Stanley v. Illinois, 405 U.S. 645, 651 (1972) (internal quotation and substitution omitted).


                                                  5
        Even apart from the importance of Natural Mother’s substantive parental rights, Indiana is
particularly solicitous of the right to appeal. Article 7, Section 6 of the Indiana Constitution guar-
antees “in all cases”—including TPR—“an absolute right to one appeal.” But her appellate right
would mean little if it could be short-circuited by an adoption judgment being issued before her
appeal is complete. It would offend her rights as both a mother and an appellate litigant to let her
parent-child relationship with the Twins become contingent upon a race to the courthouse,
hinging on whether the adoption could be finalized before the TPR appeal was complete.3

        The Adoptive Parents and Attorney General say it was Natural Mother’s sole responsibility
to avoid such a “race” by seeking a stay of the TPR judgment pending her appeal. But Court of
Appeals precedent suggests otherwise. In Cunningham v. Hiles, 182 Ind. App. 811, 395 N.E.2d
851, 853 (1979), modified on reh’g, 402 N.E.2d 17 (Ind. Ct. App. 1980), the trial court had refused
to enjoin construction of a music store on a residential lot, but the Court of Appeals reversed. The
store owner then sought rehearing, arguing the appeal was moot because he had built the store in
reliance on the trial court’s judgment while the appeal was pending—the first time the Court of
Appeals had been made aware of that important fact. 402 N.E.2d at 20. The Court’s opinion on
rehearing made clear that “the parties should have informed this Court of the fact that the music
store had been constructed,” suggesting that the “duty to place such matters before this Court by
proper petitions, motions, or challenges by verified pleadings” is shared. 402 N.E.2d at 20 (em-
phasis added; internal citations, quotations, and substitutions omitted). In so holding, the Court
rejected the store owner’s claim that the fault lay entirely with the appellants for failing “to seek
an appeal bond or otherwise stay enforcement of the denial of the injunction pending the outcome
of their appeal,” id. at 21 n.4. In sum, despite prevailing at trial, the owner “built the music store at
his own peril” while the appeal was pending. Id.

        We see this case in a similar light. Natural Mother certainly could have sought a stay of the
TPR in hopes of avoiding the dilemma this case presents. Yet DCS was also a party to that

3
 We acknowledge the Attorney General’s citation to In re Tekela, 780 N.E.2d 304, 309 (Ill. 2002), which held that a
TPR appeal does become moot when the children are adopted. But we have found no other case that reaches such a
conclusion. Moreover, Illinois has abrogated Tekela by a rule blocking adoptions while a TPR appeal is pending. Ill.
Sup. Ct. R. 305(e). A similar statute has avoided these consequences in Michigan as well, In re JK, 661 N.W.2d 216,
224 (Mich. 2003)—and Missouri has established a common-law rule that it is always an abuse of discretion to grant an
adoption while a TPR appeal is pending, State ex rel. T.W. v. Ohmer, 133 S.W.3d 41, 43 (Mo. 2004). We agree with
Tekela’s recognition of a compelling interest in speedy placement and permanency for the children, but we will not
advance that policy goal at a natural parent’s constitutional expense.


                                                         6
appeal—and unlike Natural Mother, DCS also participated in the adoption, through the power to
consent (or not) to the Twins’ adoption while the TPR appeal was pending. If anything, then,
DCS was in a better position than Natural Mother to make the Court of Appeals aware of “post-
judgment events which may affect the outcome of a pending appeal,” id. at 20, such as its intent
to consent to the adoption. DCS had every right to rely on the trial court’s TPR judgment and con-
sent to the adoption while the appeal was still pending, I.C. § 31-19-11-6—but as in Cunningham,
such bold reliance came at its own (and thus, the Twins’) peril. 402 N.E.2d at 21 n.4.

        Accordingly, we decline to hold that Natural Mother was required to file a stay in order to
preserve a meaningful appellate remedy for her parental rights, and proceed to the merits of her
petition to set aside the adoption.

III. Setting Aside Adoptions When the Prior TPR Is Reversed.

        Reversal of the TPR judgment is significant because consent is ordinarily a vital part of an
adoption. “[A] trial court deciding an adoption petition must find that ‘proper consent, if consent is
necessary, to the adoption has been given.’” In re Adoption of N.W.R., 971 N.E.2d 110, 113 (Ind.
Ct. App. 2012) (quoting I.C. § 31-19-11-1(a)(7)). In most cases, that entails notifying the natural
parents of the adoption, I.C. § 31-19-2.5-3(a)(1), and obtaining their written consent to it, I.C.
§ 31-19-9-1(a)(1)–(2). When consent is required, a defect in consent will render the adoption
decree invalid, and require the adoption to be reversed and remanded. See N.W.R., 971 N.E.2d at
117 (DCS’s consent was required because child was ward of the State; trial court abused its
discretion in granting adoption after DCS had sought to withdraw its consent).

        But even though notice and consent are generally required, there are two classes of
exceptions. One category permits adoption without the natural parent’s consent, if the court finds
that the parent has abandoned, deserted, or failed to support or communicate with the child, I.C.
§ 31-19-9-8(a)(1)–(2); or that the parent is legally incompetent or unfit, I.C. § 31-19-9-8(a)(9),
(11). In these cases, the natural parent is still entitled to notice, I.C. § 31-19-4.5-2, so they can
appear and defend against the allegations.

        In the other category, though, the natural parent is not even entitled to notice. I.C. § 31-
19-2.5-4. Generally, this category is based on a prior judicial finding of parental misconduct—



                                                  7
for example, Natural Mother’s TPR judgment, I.C. § 31-19-9-8(a)(8); or conviction and incarcera-
tion for certain crimes against the child or the child’s other parent or sibling. I.C. §§ 31-19-9-9, -10.
In these cases, notice is deemed unnecessary because the parent had opportunity to contest the alle-
gation in a prior proceeding—in essence, treating the prior decision as conclusive of the issue.

        But what happens when that “conclusive” prior decision is reversed? Even though finality
of judgments is a vital policy, it is not absolute, and sometimes yields to broader interests of
justice. Trial Rule 60(B) contemplates such situations, providing in relevant part:

        On motion and upon such terms as are just the court may relieve a party . . . from a
        judgment . . . for the following reasons: * * *
        (6) the judgment is void;
        (7) the judgment has been satisfied, released, or discharged, or a prior judgment
        upon which it is based has been reversed or otherwise vacated, or it is no longer
        equitable that the judgment should have prospective application; or
        (8) any reason justifying relief from the operation of the judgment, other than those
        reasons set forth in sub-paragraphs (1), (2), (3), and (4).

        . . . . A movant filing a motion for reasons (1), (2), (3), (4), and (8) must allege a
        meritorious claim or defense.

(Emphasis added.) The parties dispute whether the adoption is void under sub-paragraph (6), or
merely voidable under sub-paragraph (8), with the latter provision requiring Natural Mother to
show a “meritorious defense” to the adoption before she could have it set aside. But we find the
answer in the provision in between—that the adoption was merely voidable, but for a reason
specifically contemplated by sub-paragraph (7), which requires no meritorious defense.

        Under the second clause of Trial Rule 60(B)(7), a judgment may be set aside when “a prior
judgment upon which it is based has been reversed or otherwise vacated.” That provision “applies
only to related judgments where the second judgment is based upon the first judgment, and the first
has been reversed or otherwise vacated.” Dempsey v. Belanger, 959 N.E.2d 861, 868 (Ind. Ct. App.
2011), trans. denied (quoting 22A Stephen E. Arthur, Indiana Practice: Civil Trial Practice § 37.14
(2d ed. 2007)). Put another way, it applies only when the first judgment “has claim or issue pre-
clusion effects on the second,” or provides “a necessary element of the [subsequent] decision.” See
Kaler v. Bala (In re Racing Servs., Inc.), 571 F.3d 729, 732 (8th Cir. 2009) (quoting 12 James Wm.
Moore et al., Moore’s Federal Practice § 60.46[1] (3d Ed. 2009) and Lubben v. Selective Serv.


                                                   8
Sys. Local Bd. No. 27, 453 F.2d 645, 650 (1st Cir. 1972)) (all construing Fed. R. Civ. P. 60(B)(5)’s
similar provision).

         Here, the adoption “is based upon” the TPR judgment in the sense Dempsey and Kaler
contemplate. If not for the preclusive effect of the prior TPR judgment, the Twins’ adoption
would have required notice to Natural Mother, I.C. § 31-19-2.5-3(a)(1). Then, if she refused to
consent, the adoption would have required proof of an additional element—abandonment, unfit-
ness, or one of the other statutory grounds for dispensing with consent, I.C. § 31-19-9-8(a).
Because the TPR let the Adoptive Parents finalize the adoption without either obtaining Natural
Mother’s consent or proving it was unnecessary, we conclude that the adoption was “based on”
the prior TPR judgment. Accordingly, Natural Mother became entitled to relief from the adoption
when the TPR was “reversed or otherwise vacated” on appeal.

         And since Natural Mother’s petition is within 60(B)(7)’s specific provisions, she need not
show a “meritorious defense” as sub-paragraph (8) would require. Sub-paragraphs (5) through
(7) of Trial Rule 60(B) are expressly exempted from that requirement—seemingly recognizing
that those circumstances inherently jeopardize confidence in the integrity of the judicial process,
even if the outcome was unaffected. Adoptive Parents’ reliance on the 60(B)(8) “catch-all,” and its
meritorious defense requirement, is therefore misplaced; Trial Rule 60(B)(7)’s more specific pro-
vision is controlling. Rumfelt v. Himes, 438 N.E.2d 980, 983–84 (Ind. 1982) (“[A]s with statutes,
a specific rule controls over a general one on the same subject matter.”).4

         We therefore conclude that the trial court abused its discretion by refusing to set aside the
Twins’ adoption. We understand the trial court’s concern for a speedy, permanent placement for the
Twins. But a fit parent’s rights are fundamental and constitutionally protected, In re Visitation of
M.L.B., 983 N.E.2d 583, 586 (Ind. 2013) (citing Troxel v. Granville, 530 U.S. 57, 64 (2000)), and
even a matter as important as the Twins’ best interests does not necessarily override that right. Id.
Since the only judicial determination that Natural Mother is unfit to retain her parental rights has




4
  Resting our conclusion on Trial Rule 60(B)(7) also lets us avoid the constitutional question inherent in Natural
Mother’s 60(B)(6) argument that the adoption is void on Due Process grounds. We “traditionally foreswear deciding a
constitutional question unless no non-constitutional grounds present themselves for resolving the case under considera-
tion.” Citizens Nat. Bank of Evansville v. Foster, 668 N.E.2d 1236, 1241 (Ind. 1996).


                                                          9
been overturned on appeal, letting the adoption stand would be an overreach of State power into
family integrity. The adoption must be set aside.

IV. Avoiding a Repeat of This Situation.

       We are all too aware of the harsh effects this decision may have on the Twins, and future
children who may find themselves similarly situated through no fault of their own. We therefore
offer guidance for mitigating those harsh effects in this case, and potentially avoiding them
completely in future cases.

       Foremost, this case illustrates the wisdom of doing more than “just the bare minimum.” Due
Process notice requirements are just that—a bare minimum that parties always may, and sometimes
ought to, exceed. While the Adoptive Parents were not required to serve notice on Natural Mother,
I.C. § 31-19-2.5-4(2)(F), doing so voluntarily may well have saved the adoption from reversal. If
Natural Mother had been served, the Adoptive Parents could then have requested a contested adop-
tion hearing for litigating an alternative basis for dispensing with consent under Indiana Code
section 31-19-9-8(a). Natural Mother would then have been offered a “day in court” independent
of the TPR, giving this Court an alternative basis to affirm the adoption—because either she would
have appeared and been heard, or else failed to appear and been properly defaulted. We emphasize
that such notice is not required, and adoptive parents have the statutory right to rely solely on a
trial-level TPR judgment and seek adoption pending the TPR appeal. We merely caution that such
reliance comes at the adoptive parents’ peril. See Cunningham, 402 N.E.2d at 21 n.4.

       Second, some of the uncertainty for the Twins could have been avoided if DCS had left the
underlying CHINS case open until Mother’s TPR appeal was complete. As this case shows, child-
ren may have a particularly great “need of services” when a TPR judgment is reversed on appeal.
By then, they will have been removed from the parents’ home for a substantial time, and will be
bonding into a new home—especially when, as here, the foster parents plan to adopt. And the
natural parent, even if not unfit, may also be in need of services before the children could appro-
priately return to their original home. Yet without a CHINS case, there is no ready means to
provide the support all the parties here will require while reexamining the Twins’ status in light of
the TPR reversal. (Indiana Code section 31-9-2-13 could authorize the Adoptive Parents to seek
temporary custody of the Twins while the adoption is pending—which may very well be beneficial
to the Twins, but falls far short of the services a CHINS case would permit.) We strongly suggest


                                                    10
that in the future, DCS’s best practice would be to leave underlying CHINS cases open until any
related TPR appeal is complete.5

           Finally, we reiterate that granting an adoption pending TPR appeal is a discretionary deci-
sion of the trial court. Our Legislature has authorized the practice, and there are surely cases in
which it will be entirely appropriate to expedite the adoption. Yet it is only permitted, not required.
In view of the potentially devastating consequences of having an adoption invalidated by a TPR
appeal, we encourage courts to exercise that authority with an abundance of caution. Speedy per-
manency for children is vitally important. But balanced against the risk that materialized in this
case, a few months’ additional delay in granting an adoption may often be preferable.

                                                    Conclusion

           There are no winners in some cases, and this is one of them. Ruling in favor of the Adop-
tive Parents would violate the Natural Mother’s constitutional rights, while the opposite ruling
would risk pulling the Twins away from the family they have lived with for most of their lives,
and the only stable family they have ever known. But despite the Twins’ need for permanency,
natural parents’ consent is a vital condition precedent to most adoptions—and we must take a
narrow view of the exceptions to that principle, out of due regard for the limitations of judicial
power into family life, even for very imperfect families. Thus, when the TPR judgment in this
case was reversed, we must conclude that the no-consent adoption that followed on its heels
became voidable under Trial Rule 60(B)(7). The trial court therefore abused its discretion in
failing to set aside the adoption.

           Accordingly, we reverse the trial court’s judgment, and remand with instructions to vacate
the adoption decree within seven days of this Court’s opinion being certified, to reset the
adoption petition for a contested hearing, and to promptly serve notice and summons of that
hearing on Natural Mother. Pending that hearing, the trial court could exercise its authority to
entertain motions regarding temporary custody of the Twins under Indiana Code section 31-19-
2-13, until final judgment is entered.

Dickson, C.J., and Rucker, David, and Massa, JJ., concur.

5
    We express no opinion about whether DCS may be entitled to reopen the CHINS case under these circumstances.


                                                         11